DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 32-51 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10433740, 10398386 and any patent granted on Application Number 16555145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16514664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, and specification filed 12/22/2021; IDS filed 1/7/2022; and terminal disclaimers filed 1/7/2022 and 3/21/2022.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the arguments and amendments to the claims to recite the features forming the argued practical application as an improvement to technology. The rejections are withdrawn.
Applicant’s arguments regarding the double patenting rejection of the claims have been fully considered and are persuasive due to the terminal disclaimer filed. The rejections are withdrawn.

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record teaches:  Ionasec et al. (US 2012/0022843) teaches a 4D medical image data generated by machine learning to simulate flow for diagnostic purposes. Yang et al. (2012/0201446 using machine learning including training datasets to estimate aneurysms. Brunner et al. (US 2003/0004652) teaches a method of using supervised and unsupervised machine learning algorithms where Additional patterns of animal activity and sensor readings can be detected by the Unsupervised Machine Learning State Recognizers. McCarthy (US 2003/0087244) teaches method using multivariate logistic regression to adjust for sex, presence of hypertension, diabetes and body mass index using the LOGISTC procedure in SAS. Osorio (US 8,684,921) teaches mathematical analysis operation can be selected from various alternative methods including a statistical analysis, a graphical analysis, an unsupervised machine learning analysis, a supervised machine learning analysis, and a semi-supervised machine learning analysis. Taylor (US 2012/0053918) teaches a process to determine FFR from models generated from numerous patients. Sharma et al. (US 2013/0246034) teaches using machine learning for body section segmentation to be used in determining models from patient images to then be used to determine FFR. However, the art of record fails to teach or suggest or reasonably make
obvious the features of the amended independent claims including the improved processing in
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791